Citation Nr: 0714816	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  03-34 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel







INTRODUCTION

The veteran served on active military duty from July 1966 to 
April 1968.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA) and Board remand.


FINDING OF FACT

The evidence of record does not show credible supporting 
evidence of the claimed inservice stressors.


CONCLUSION OF LAW

Post traumatic stress disorder (PTSD) was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for PTSD, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Prior to post-remand readjudications of the 
veteran's claim, June 2004 and March 2005 letters satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Although the letters did not notify the 
veteran of effective dates or the assignment of disability 
evaluations, there is no prejudice to the veteran because the 
preponderance of the evidence is against service connection 
for PTSD.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The letters also essentially requested that the 
veteran provide any evidence in his possession that pertained 
to the claim.  38 C.F.R. § 3.159(b)(1).  The veteran's 
service medical records, VA medical treatment records, and 
identified private medical records have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication 
in the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006); see also Dingess/Hartman, 19 
Vet. App. 473.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2006); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD varies depending on whether or 
not the veteran was "engaged in combat with the enemy."  
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is 
determined through military citation or other supportive 
evidence that a veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, the veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence as to their actual occurrence 
and no further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d), (f); see also Doran v. Brown, 6 
Vet. App. 283, 289 (1994).

But if the veteran did not engage in combat with the enemy, 
or if the claimed stressors are not related to combat, then 
the veteran's testimony alone is not sufficient to establish 
the occurrence of the claimed stressors, and that testimony 
must be corroborated by credible supporting evidence.  Cohen 
v. Brown, 10 Vet. App. 128, 147 (1997).  Accordingly, service 
records or other corroborative evidence must substantiate or 
verify the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Moreover, a medical opinion diagnosing 
PTSD does not suffice to verify the occurrence of the claimed 
inservice stressors.  Cohen, 10 Vet. App. at 142.

The veteran's service personnel records indicate that he 
served in Vietnam from July 1967 through November 1967.  The 
veteran was stationed at Cat Lo, Vietnam with Amphibious 
Construction Battalion One.  The veteran received the Vietnam 
Service Medal, the Vietnam Campaign Medal, and the National 
Defense Service Medal.  The veteran's service medical records 
are negative for PTSD or any other psychiatric condition.  

June 2001 private medical records diagnosed depression with 
posttraumatic type issues.  

VA medical records from June 2001 noted the veteran was seen 
for PTSD.  August and September 2001 VA medical records 
diagnosed PTSD.  VA medical records from February 2002 
through June 2005 diagnosed chronic and severe PTSD, 
secondary to trauma in Vietnam.  

In a June 2002 letter, the veteran described the following 
alleged stressors:  that his company received sniper fire; 
that the South Vietnamese stole from their barracks; and that 
he fought a South Vietnamese soldier and the whole town found 
out and he was threatened with murder for months.

December 2002 to January 2004 VA medical records indicated 
the veteran was seen for PTSD.  

In April 2004, a lay statement from a veteran, J.S., who 
served with the veteran in the Amphibious Construction 
Battalion One, was received.  J.S. stated that the following 
incidents occurred while he served with the veteran:  rounds 
of tracers ricocheting off their camp and hearing men talking 
about rounds coming into the camp to which they reacted by 
repeatedly taking cover from gunfire and incoming mortar 
attacks; fearing for their lives while doing their jobs; and 
enduring many sleepless nights coping with constant fear and 
stress.  

In June 2004, a lay statement from a veteran, G.S., who 
served in the Amphibious Construction Battalion One at Cat Lo 
with the veteran, was received.  G.S. asserted the following 
stressors:  incoming mortar fire; observing suspected Viet 
Cong being interrogated by the South Vietnamese and United 
States forces; and observing people being shot, stabbed, and 
robbed while conducting police duty in Vungtow.  

September and October 2004 VA medical records noted the 
veteran was seen for PTSD.  An October 2004 VA record noted a 
DSM-IV PTSD diagnosis, secondary to Vietnam trauma.  The 
veteran reported stressors such as sniper fire while building 
ammo barges, sniper fire and rocket attacks on camp, 
observing South Vietnamese soldiers questioning and killing 
two suspected North Vietnamese soldiers, and being threatened 
with death by a South Vietnamese soldier.  

In an October 2004 statement, the veteran reported the 
following stressors:  sniper fire and rocket attacks in camp; 
sniper fire while building ammo barges; observing South 
Vietnamese soldiers question and kill two suspected North 
Vietnamese soldiers; and being threatened by a South 
Vietnamese soldier for months.  

In a November 2004 private psychological evaluation, the 
veteran reported various psychological problems.  The veteran 
reported the following inservice traumas:  sniper fire while 
building ammo barges; sniper fire and rocket attacks while in 
camp; observing South Vietnamese soldiers question and kill 
two suspected North Vietnamese soldiers; and being threatened 
by a South Vietnamese soldier.  The private psychologist 
opined that the veteran met the majority of the diagnostic 
criteria for PTSD which was the direct result of his combat 
in Vietnam.   

In a January 2005 stressor statement, the veteran asserted 
the following stressors:  being threatened by a South 
Vietnamese soldier for months and sniper fire and mortar 
attacks at the camp at Cat Lo from approximately mid-July 
1967 to November or December 1967.  

In May 2005, the National Personnel Records Center verified 
that J.S. served with the Amphibious Construction Battalion 
One, Cat Lo, Vietnam from July 1967 to November 1967.  

July 2005 to August 2006 VA medical records diagnosed chronic 
severe PTSD.  

A May 2006 U.S. Army and Joint Services Records Research 
Center (JSRRC) response noted that the 1967 command history 
was reviewed for the Amphibious Construction Battalion One.  
During this time, no enemy attacks were documented.  Coastal 
Division Thirteen went to an increased state of readiness 
when intelligence sources indicated a possible attack on the 
naval base at Cat Lo, but no attack was documented.  The 
other alleged stressors could not be verified without more 
specific information.  

In an August 2006 letter, a private psychologist diagnosed 
PTSD, related to the veteran's service in Vietnam.  The 
psychologist noted the stressors that the veteran related to 
him included that his base was hit by mortar attacks and 
sniper fire and that he had been threatened with death by a 
South Vietnamese solder.  The psychologist added another 
stressor:  that when the veteran left Saigon in a twin engine 
airplane with five other soldiers the airplane lost one 
engine over the China Sea and the veteran was overwhelmed 
with the fear of crashing.  

Here, VA and private examiners have diagnosed PTSD based on a 
personal history of the alleged inservice stressors.  
Accordingly, the issue before the Board is whether there is 
competent evidence of record that corroborates the veteran's 
alleged inservice stressors.  38 C.F.R. § 3.304(f).

The evidence does not demonstrate and the veteran does not 
allege that he engaged in combat with the enemy.  The 
veteran's lay testimony is therefore not sufficient to 
establish the occurrence of the claimed stressors and that 
testimony must be corroborated by credible supporting 
evidence.  Cohen, 10 Vet. App. at 147.  The stressor 
regarding being threatened with death by a South Vietnamese 
soldier was not verified by the JSRRC.  The other alleged 
stressor was being subject to sniper and rocket attacks while 
building ammo barges and at camp.  Two veterans asserted they 
were subject to mortar and sniper attacks at the Cat Lo camp 
with Battalion One.  But the command history of Battalion One 
did not document any attacks on the Cat Lo camp during the 
time period in which the veteran was stationed in Vietnam.  
Pentecost v. Principi, 16 Vet. App. 124, 128-29 (2002) 
(noting that unit records may provide substantiation of 
veteran's alleged stressors).  This contemporaneous evidence 
outweighs the statements of the veteran's fellow servicemen.  
Accordingly, service connection for PTSD is not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


